Citation Nr: 0310928	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-06 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for Bell's Palsy, right 
face, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina (SC), that granted the veteran's 
request for an increased rating on his service-connected 
Bell's Palsy, right face, and evaluated it as 20 percent 
disabling.  The veteran perfected a timely appeal of this 
determination in February 2002.  A Travel Board hearing was 
held before the undersigned Veterans Law Judge in July 2002, 
at which time the veteran withdrew from appellate 
consideration the issue of entitlement to payment for 
reimbursement of the cost of unauthorized medical services.

In a statement that accompanied a VA Form 9 filed in February 
2002, and in testimony before the undersigned, the veteran 
stated that his Bell's Palsy had caused delayed nerve damage 
that affected his right arm and leg and that his physician 
had stated that there was a possibility that the veteran's 
right arm pain could be related to his Bell's Palsy.  The 
issue of service connection for a neurological disorder 
involving the right side of the body, on either a direct or 
secondary basis, has not been addressed and is referred to 
the attention of the RO for further, appropriate action.  


REMAND

In a statement of the case issued in November 2001, based on 
a review of the contemporaneous evidence then of record, the 
RO notified the veteran and his service representative that 
no change was warranted in the 20 percent evaluation assigned 
to the veteran's service-connected Bell's Palsy, right face.

In January 2003, the Board notified the veteran and his 
service representative, pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2)(ii) (2002), of VA's duty to notify and 
duty to assist claimants under the Veterans Claims Assistance 
Act of 2000 (hereinafter, the "VCAA"), and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, what records the veteran was expected to 
provide in support of his request for an increased rating on 
Bell's Palsy, and that, if he failed to respond to this 
letter within 30 days, the Board would decide his appeal 
based on the evidence of record.  It is noted that the 
veteran has not responded to the Board's January 2003 letter.

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002).  As such, although the 
Board has provided the veteran and his service representative 
with the notice required by 38 C.F.R. §§ 3.159 and 
19.9(a)(2)(ii), in light of the Federal Circuit's decision, 
this case must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
his service representative and request 
that they identify by name, address, and 
approximate (beginning and ending) 
date(s), any VA and non-VA health care 
providers who have treated the veteran 
for Bell's Palsy during the period from 
January 2000 to the present date.  The 
aid of the veteran in securing these 
records, to include providing VA with the 
necessary authorization(s), should be 
obtained as needed.  If any requested 
records are not available, or if the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his service 
representative should be so informed in 
writing.

2.  If deemed necessary, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a 
neurological examination to determine the 
current status of his service-connected 
Bell's Palsy.  The examiner should be 
afforded the opportunity to review the 
veteran's claims file.  

3.  After completion of the foregoing, 
and after undertaking any additional 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should re-adjudicate 
the veteran's claim of entitlement to an 
increased rating for Bell's Palsy in 
light of all of the evidence received 
since the November 2001 statement of the 
case.  In doing so, the RO must consider 
the transcript of the veteran's Travel 
Board hearing held in July 2002 and any 
other evidence received in connection 
with the development requested above.  
The RO also should consider whether the 
veteran's right side pain, to 
specifically include right arm pain, 
right neck pain, and right leg pain, is 
part of the veteran's service-connected 
Bell's Palsy, or whether it is a separate 
disability.  The RO must provide adequate 
reasons and bases for its determination, 
addressing all issues and concerns that 
were noted in this REMAND.

4.  If the determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since the 
November 2001 statement of the case, and 
the applicable law and regulations 
governing an increased rating for Bell's 
Palsy.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed in 
compliance with this REMAND. If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


